Title: To James Madison from Edmund Pendleton, 27 May 1782
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Virga May 27th. 1782

Your favr of the 14th conveyed a very unexpected piece of Intelligence in the entire revolution of the British Ministry, an event which I once thought probable in the course of Strugles for the loaves & fishes, but in which the old appeared about the beginning of March to be gaining ground. the Political conjectures here are busy, & much divided whether this change tends to peace or a more Active & better directed War. As it is said Ld Shelburne is to direct the Cabinet and his Opinion hath been uniform against our independance, the prospect is bad. But as the Spirit of the Nation appears to be for Peace at all events, and this Spirit alone forced them into their present Offices, I think they must adopt the measure. I have no doubt but they will endeavour to detach us from our Allies, by every Seducing attempt; but when they discover the Spirit of Congress, firm to its engagements & resenting even the Idea of the least departure from them, I think they will open a Treaty that shall include Our Allies and, yielding the great point to Us, put an end to a War the Nation seems so averse to—unless some flattering circumstances in foreign Treaties or sucess in Arms, should give a turn in their favour, of which there appears little probability. I am happy to hear, even from Our lowest Class of people, a becoming resolution not to purchase the peace they Ardently wish, at the expence of breaking faith with our Allies & all approve What you recommend, a preparation for continuing the War to Advantage, a conduct the most proper, even if we had a much better prospect of peace than we have; since it is best to treat with Arms in our hands.
If it shall become the inclination of the Crown to acknowledge the Independence of America, I imagine there will be little dispute about its Power—to remove the Shackles with which Parliament had bound the Prerogative to make peace & War, was the most Constitutional & Polite way of doing the thing, as well as the most likely means of reinstating the King in the affections of the people, since peace will thus appear to be his Act, a circumstance he will probably pay some attention to, now that he is in the hands of a Whig Minist[ry.]

I hear nothing that our Assembly have done, but the refusing permission to some Vessels which came from New York wth Passports from Congress to Load tobacco under some Contract with Mr Morris, except so far as may answer the engagements of our Commercial Agent. what reasons influenced this Negative, I have not heard, but they must be strong to outweigh the respect due to Congress, Our Obligation to support the credit of the Financier Genl. and our want of Specie to support our part of the War. I wish Resentment for the ill treatment we have lately experienced at Philadelphia may not have entered into the deliberations on this Subject tho’ I have heard nothing of the sort. What will those men have to answer for who for their private emolument have fomented these divisions. I am told a Petition is circulating & signing in the Western Countrey address’d to Congress and requiring to be a seperate State, to which many there are very Averse which produces Quarels & bickerings amongst them. I wish our Assembly may turn their thoughts to the Subject and endeavour to counteract the Agents of this Mischief, by a plan for administering Justice & defusing the other benefits of Government to that remote region, until they shall be in a state of Acting for themselves without Injury to Us, and let us Seperate by Consent at such Period, remaining good Neighbours. I want to hear the Propositions Mr Carlton hath to make, & the mode of Conducting it, as a matter of Curiosity, more than from any hope of good to be expected from it: it was Curious enough to want his Secretary to come to Philadelphia as a Spy, or perhaps in a more dangerous emploiment. I am
Dr Sir Yr affe
Edmd. Pendleton
